            Case 1:20-cr-00184-DAD-BAM Document 5 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                       ) CASE NO. 1:20-CR-00184-DAD-BAM
 9   UNITED STATES OF AMERICA,                         )
                                                       )
10                                  Plaintiff,         ) UNSEALING ORDER
                  v.                                   )
11                                                     )
                                                       )
12   AMY CAMPOS                                        )
                                                       )
13                                  Defendant.

14

15          Good cause due to the defendant’s pending Arraignment on the Indictment in the Eastern District

16   of California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the

17   above matter, be UNSEALED.

18

19   IT IS SO ORDERED.

20      Dated:     October 22, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



30
